Title: From Alexander Hamilton to Elizabeth Hamilton, October [1803]
From: Hamilton, Alexander
To: Hamilton, Elizabeth



[Albany] Friday October [1803]

This morning my b⟨e⟩loved Eliza I leave Albany for C⟨lav⟩erack, my health greatly mended ⟨a⟩nd I hope to make but a short stay there. My plan is to go to Poughkepsie and there embark.
I shall be glad to find that my dear little Philip is weaned, if circumstances have rendered it prudent. It is of importance to me to rest quietly in your bosom. Adieu my beloved.

A H


Kiss all the Children for me. Love to Cornelia.

